DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/05/2022 has been entered.  Claims 18-20 and 22-34 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/05/2022.
Claim Objections 
Claim 18 is objected to as it sets forth a plurality of elements; however, the plurality of elements are not separated by a line indentation.  37 CFR 1.75(i) and MPEP 608.01(m) require each element or step of the claim should be separated by a line indentation.  The examiner notes that Applicant did not respond to this objection in the response filed on 10/05/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 18, there is no antecedent basis in the specification for "wherein said electromagnetically actuated device comprises a portion of said at least one yarn finger that supports at least one magnet".  It is noted that the original specification (page 4, paragraph 4; page 6, paragraph 4) describes that the electromagnetically actuated device acts on command on said at least one yarn finger, and the electromagnetically actuated device comprises at least one magnet and at least one electric coil. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-20 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 recites the limitation "wherein said electromagnetically actuated device comprises a portion of said at least one yarn finger that supports at least one magnet, along a direction parallel to the rotation axis, said at least one electric coil being connected to said supporting structure", which renders the claim indefinite.  It is unclear which structure or configuration is being referred to by "along a direction parallel to the rotation axis".  For examination purposes, the limitation has been interpreted as "wherein said electromagnetically actuated device comprises a portion of said at least one yarn finger that supports at least one magnet, said at least one electric coil being connected to said supporting structure".
Claim 18 recites the limitation "said at least one electric coil".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that, compared with claim 18 in the previous claim set filed on 11/29/2021, the new claim amendment has removed "at least one electric coil which is laterally adjacent to said at least one yarn finger" from claim 18 without providing any markings as required.  For examination purposes, "said at least one electric coil" has been interpreted as "at least one electric coil".
Claim 20 recites the limitation "said at least one magnet is fixed to a portion of said at least one yarn finger that is located on an opposite side with respect to said passage for the yarn or yarns of said rotation axis", which renders the claim indefinite.  The claimed subject matter is unclear due to the claim language.  It is unclear which element is being referred to using the term "an opposite side".  Does Applicant mean an opposite side of said passage or the opposite side of said rotation axis?  If the latter, it is unclear where the opposite side of said rotation axis is located.  For examination purposes, the limitation has been construed to be "said at least one magnet is fixed to a portion of said at least one yarn finger that is located on an opposite side of said passage for the yarn or yarns with respect to said rotation axis".
	Claim 22 recites the limitation "said two electric coils".  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 depends from claim 18, and claim 18 has set forth "at least one electric coil".  It is noted that "at least one electric coil" encompasses two or more electric coils, not necessarily two electric coils.  For examination purposes, "said two electric coils" has been interpreted as "said at least one electric coil comprises two electric coils, said two electric coils". 
	Claim 23 recites the limitation "said two electric coils".  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 depends from claim 18, and claim 18 has set forth "at least one electric coil".  It is noted that "at least one electric coil" encompasses two or more electric coils, not necessarily two electric coils.  For examination purposes, "said two electric coils" has been interpreted as "said at least one electric coil comprises two electric coils, said two electric coils". 
	Claim 25 recites the limitation "the two electric coils".  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 18, and claim 18 has set forth "at least one electric coil".  It is noted that "at least one electric coil" encompasses two or more electric coils, not necessarily two electric coils.  For examination purposes, "the two electric coils" has been interpreted as "said at least one electric coil comprises two electric coils, said two electric coils". 
	Claim 25 recites the limitation "the multiple yarn fingers".  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 18 and claim 18 has defined "at least one finger" which can be a single finger.  For examination purposes, the examiner has interpreted that claim 25 depends from claim 19.
	Claim 29 recites the limitation "at least one yarn finger".  Claim 29 depends from claim 18, and claim 18 has already defined "at least one yarn finger".  It is unclear whether the "at least one yarn finger" in claim 29 is referring to the previously defined "at least one yarn finger" or different yarn finger(s).  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "said at least one yarn finger".
	Claim 30 recites the limitation "at least one yarn finger".  Claim 30 depends from claim 18, and claim 18 has already defined "at least one yarn finger".  It is unclear whether the "at least one yarn finger" in claim 30 is referring to the previously defined "at least one yarn finger" or different yarn finger(s).  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "said at least one yarn finger".
	Claim 33 recites the limitation "said two electric coils".  There is insufficient antecedent basis for this limitation in the claim.  Claim 33 depends from claim 18, and claim 18 has set forth "at least one electric coil".  It is noted that "at least one electric coil" encompasses two or more electric coils, not necessarily two electric coils.  For examination purposes, "said two electric coils" has been interpreted as "said at least one electric coil".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 18-20, 24, 29-31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scavino (US 4,998,420 A).
	Regarding claim 18, Scavino discloses a device for feeding a yarn or yarns for knitting machines for hosiery (fig. 3; col. 1, ll. 5-8; col. 2, ll. 34-45) comprising 
a supporting structure (shaft 2, fixed structure 10, and box 30, in combination, forming a supporting structure; figs. 1-3; col. 2, ll. 1-3, 37-48) which supports at least one yarn finger (more than one lever 1; figs. 1-3; col. 2, ll. 1-3, 34-37) which has an elongated shape (see figs. 1-2) and is pivoted (by common shaft 2; figs. 1-2; col. 2, ll. 1-3), at an intermediate portion of said at least one yarn finger (see figs. 1-2; col. 2, ll. 1-3, 34-37), to said supporting structure about a corresponding rotation axis (a longitudinal axis of shaft 2; see figs. 1-2) and having, proximate to a longitudinal end of said at least one yarn finger (a free end; see figs. 1-2; col. 2, ll. 4-8), a passage (yarn guide tube 6; see figs. 1-2; col. 2, ll. 4-8) for the yarn or yarns to be fed to needles of the knitting machine (col. 1, ll. 5-8; col. 2, ll. 49-59), 
an electromagnetically actuated device (coils 7 and magnets 8, 9, in combination, forming an electromagnetically actuated device; figs. 1-3; col. 2, ll. 4-9, 34-41) being provided which acts on command (col. 3, ll. 6-10) on said at least one yarn finger for its rotation (figs. 1-3; col. 2, ll. 48-66; col. 3, ll. 6-10), with respect to said supporting structure (figs. 1-3; col. 2, ll. 48-66; col. 3, ll. 6-10), about the corresponding rotation axis (figs. 1-2; col. 2, ll. 48-66), from an inactive position to at least one active position (from a rest position to a rotated position; figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), which is angularly spaced with respect to said inactive position about said rotation axis (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), or vice versa (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10), 
wherein said electromagnetically actuated device comprises a portion of said at least one yarn finger that supports at least one magnet (magnets 8, 9 fixed to a portion of arm 5 of lever 1; figs. 1-3; col. 2, ll. 4-9, 34-41; col. 3, ll. 11-16), at least one electric coil (coils 7; figs. 1-3; col. 2, ll. 4-9, 34-41) being connected to said supporting structure (fixed structure 10; referencing figs. 1-3; col. 3, ll. 11-16), said at least one electric coil being able to be supplied electrically to generate a magnetic field that interacts with said at least one magnet to actuate the rotation of said at least one yarn finger about the corresponding rotation axis with respect to said supporting structure (figs. 1-3; col. 2, ll. 49-66).  
Regarding claim 19, Scavino discloses the device according to claim 18, and further discloses wherein said at least one yarn finger comprise multiple yarn fingers (more than one lever 1; figs. 1-3; col. 2, ll. 34-37), and said multiple yarn fingers are pivoted to said supporting structure about a same rotation axis (figs. 1-3; col. 2, ll. 34-37).  
	Regarding claim 20, Scavino discloses the device according to claim 18, and further discloses wherein said at least one magnet is fixed to a portion (arm 5; figs. 1-2; col. 3, ll. 11-16) of said at least one yarn finger that is located on an opposite side of said passage for the yarn or yarns with respect to said rotation axis (the magnets 7, 8 and the yarn guide tube 6 positioned at two terminal ends of the levers 1; see figs. 1-2).  
Regarding claim 24, Scavino discloses the device according to claim 21, and further discloses wherein said at least one yarn finger comprises at least two laterally mutually adjacent yarn fingers (see fig. 3; col. 2, ll. 34-37).  
Regarding claim 29, Scavino discloses the device according to claim 18, and further discloses wherein said at least one yarn finger can rotate on command (col. 3, ll. 6-10) about the corresponding rotation axis with respect to said supporting structure (figs. 1-2; col. 2, ll. 48-66) from said inactive position to at least one first active position and to at least one second active position which is arranged between said inactive position and said first active position or vice versa (figs. 1-2; col. 2, ll. 48-66; col. 3, ll. 6-10).  
Regarding claim 30, Scavino discloses the device according to claim 18, and further discloses the device further comprising means (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) for detecting a rotational position of said at least one yarn finger (lever 1 rotating about shaft 2; figs. 1-2; col. 2, ll. 1-12, 25-31) about the corresponding rotation axis to said supporting structure (figs. 1-2; col. 2, ll. 25-31).  Applicant has defined that the means for detecting a rotational position of the yarn finger about a corresponding rotation axis with respect to a supporting structure preferably comprise a Hall-effect detector (page 9, para. 4); therefore, the Hall sensors of Scavino meet the claimed structural requirement.
Regarding claim 31, Scavino discloses the device according to claim 30, and further discloses wherein said detection means comprise a Hall-effect detector (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) interposed between said at least one yarn finger (lever 1; figs. 1-2) and said supporting structure (figs. 1-2; col. 2, ll. 25-31).
Regarding claim 33, Scavino discloses the device according to claim 18, and further discloses wherein the device further comprising an electronic control board (for accommodating a microprocessor; col. 3, ll. 6-10) which supplies electric power to said at least one electric coil (col. 2, ll. 34-66) according to a processing program that is preset in an electronic control element (a program which enables electromagnetic coils 7 interacting with permanent magnets 8 to make levers 1 to assume several positions; figs. 1-3; col. 2, ll. 1-12; col. 3, ll. 6-11).
Regarding claim 34, Scavino discloses the device according to claim 30, and further discloses wherein the rotational position of said at least one yarn finger is actuated and controlled by the means of a closed-loop feedback control system by said electronic control board (there must be a closed-loop feedback control system comprising the microprocessor, the sensor 20, and power supply control, in order to enable yarn guide levers 1 to assume several positions; figs. 1-3; col. 2, ll. 25-31; col. 3, ll. 6-11), which is connected to the means (Hall detector 20; figs. 1-2; col. 2, ll. 25-31) for detecting the rotational position of said at least one yarn finger (levers 1 rotating about shaft 2; fig. 1; col. 2, ll. 1-12, 25-31) and controls the power supply of an electric coil (coil 7; figs. 1-3; col. 2, ll. 1-11) adjacent which said at least one yarn finger is arranged (figs. 1-3; col. 2, ll. 1-11) as a function of a rotational value detected by the detection means (figs. 1-3; col. 2, ll. 25-31; col. 3, ll. 6-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scavino (US 4,998,420 A).
Regarding claim 22, Scavino discloses the device according to claim 21, and further discloses wherein said portion of the at least one yarn finger (arm 5; figs. 1-2) that supports said at least one magnet (see figs. 1-2) and is crossed by a seat that accommodates a corresponding magnet; said at least one electric coil comprises two electric coils (fixed structures 10, each carrying a coil 7, alternate with levers 1; therefore, a corresponding pair of coils 7 attached to two adjacent fixed structures and being adjacent to each lever 1; referencing fig. 3; col. 3, ll. 11-16), said two electric coils being arranged so that their axes are perpendicular to the opposite faces of said portion of the corresponding yarn finger that supports said magnet (due to the alternating configuration of coils 7 and levers 2 as discussed above; referencing figs. 1-2).  
Scavino does not explicitly disclose wherein said magnet is accommodated in a seat and said portion of the yarn finger is crossed by the seat.  However, Scavino does teach, in another configuration of securing each coil in a seat 17 provided in lever 1, and securing each magnet to fixed structure 10 (figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the magnet as disclosed Scavino with a similar compact configuration by forming the portion of the yarn finger with an indentation, i.e, a seat, and accommodating the magnet in the seat provided in the yarn finger, in order to facilitate attachment and securement of said at least one magnet in the seat, and provide a yarn feeding device with very compact with small overall dimensions, so enabling the device to be easily positioned on the textile machine (Scavino; col. 3, ll. 17-21).  Such a configuration would be well within the general skill of a worker in the art and would not cause any unexpected results.
Regarding claim 23, Scavino discloses the device according to claim 18, and further discloses wherein said at least one electric coil comprises two electric coils (fixed structures 10 each carrying a coil 7, alternate with levers 1; therefore, a corresponding pair of coils 7 attached to two adjacent fixed structures and being adjacent to each lever 1; referencing fig. 3; col. 3, ll. 11-16).  
Scavino does not explicitly disclose wherein said two electric coils are coaxial.  However, one of ordinary skill of the art would recognize that each pair of adjacent electric coils in the device separated by a yarn finger should be coaxial, in order to provide a constant magnetic field around the yarn finger without undesired disturbance from other electric coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have made the above configuration, in order to provide a yarn feeding device which is both effective and efficient.
Regarding claim 32, Scavino discloses the device according to claim 31, and further discloses wherein said Hall-effect detector comprises a magnetic element (magnet 21; figs. 1-2; col. 2, ll. 25-31) applied to said at least one yarn finger (figs. 1-2; col. 2, ll. 25-31) and a corresponding linear magnetic Hall-effect sensor (Hall sensor 22; figs. 1-2; col. 2, ll. 25-31).
Scavino does not explicitly disclose wherein the corresponding linear magnetic Hall-effect sensor arranged on said supporting structure.  However, does disclose that the corresponding linear magnetic Hall-effect sensor is at a fixed position (figs. 1-2; col. 2, ll. 25-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the location of the linear magnetic Hall-effect sensor as disclosed by Scavino, to be arranged on said supporting structure as claimed, in order to provide an easiest approach for fixing the reading part of the Hall detector that is close to the magnet part of the Hall detector.  Such a configuration would be well within the general skill of a worker in the art and would not cause any unexpected results.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scavino (US 4,998,420 A) in view of Jansen (US 5,691,965 A).
Regarding claim 25, Scavino discloses the device according to claim 18, and further discloses wherein said at least one electric coil comprises two electric coils (fixed structures 10 each carrying a coil 7, alternate with levers 1; therefore, a corresponding pair of coils 7 attached to two adjacent fixed structures and being adjacent to each lever 1; referencing fig. 3; col. 3, ll. 11-16).  
Scavino does not disclose the device further comprising magnetic field shielding elements interposed between the two electric coils that act on the magnets of two contiguous yarn fingers.  However, Jansen teaches wherein an electromagnetically actuated device (fig. 2; col. 6, ll. 46-67; claim 1) comprising magnetic field shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) interposed between two electric coils (coils 29a, 31a; fig. 2; col. 6, ll. 57-67) that act on magnets (fig. 2 depicts the structure of a single electromagnetically actuated device comprising a magnet 21; and fig. 6A depicts two adjacent electromagnetically actuated devices as comprising two magnets 201a, 201b as shown in fig. 2, wherein the shielding edges 35a are interposed between two electric coils that act on magnets 201a, 201b; see figs. 2, 6A; col. 6, ll. 46-67; col. 8, ll. 55-65) which are pivotally-mounted (rotatable; col. 6, ll. 46-67; col. 8, ll. 55-65).  Both Scavino and Jansen teach a series of electromagnetically actuated devices, each electromagnetically actuated device comprising a pivotable magnet interacting with two adjacent electric coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein the device further comprising magnetic field shielding elements interposed between the two electric coils that act on the magnets of two contiguous yarn fingers, as taught by Jansen, in order to prevent the electromagnets of one electromagnetically actuated device from acting upon an adjacent electromagnetically actuated device thereby providing desired electromagnetic field effects.
Regarding claim 26, Scavino and Jansen, in combination, disclose the device according to claim 25.  Scavino does not disclose wherein said magnetic shielding elements are constituted by plates made of ferromagnetic material, which are arranged at right angles to said rotation axis and are connected to said supporting structure.  However, Jansen teaches wherein said magnetic shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) are constituted by plates (fig. 2; col. 6, ll. 62-67) made of ferromagnetic material (col. 6, ll. 62-67), which are arranged at right angles to a rotation axis (rotation axis 27; fig. 2; col. 6, ll. 46-67) of the magnet (magnet 21; fig. 2; col. 6, ll. 46-48) and are connected to a supporting structure (connected to bottom portion of supporting plate 35; fig. 2; col. 6, ll. 57-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein said magnetic shielding elements are constituted by plates made of ferromagnetic material, which are arranged at right angles to said rotation axis and are connected to said supporting structure, as taught by Jansen, in order to prevent the electromagnets of one electromagnetically actuated device from acting upon an adjacent electromagnetically actuated device thereby providing desired electromagnetic field effects.
Regarding claim 27, Scavino and Jansen, in combination, disclose the device according to claim 26.  Scavino does not disclose wherein said two electric coils that act on at least one magnet fixed to two contiguous yarn fingers of said multiple fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements.  However, Scavino does disclose that two contiguous yarn fingers are arranged closely together separated by a fixed structure 10 (see fig. 3; col. 2, ll. 34-48); and it is desirable to make the assembly of multiple yarn-fingers compact (col. 3, ll. 17-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Scavino, with wherein said two electric coils that act on at least one magnet fixed to two contiguous yarn fingers of said multiple fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements, in order to make the device compact thereby saving space.  In addition, it has been a common practice in the art of knitting machines to arrange an assembly of a plurality of yarn fingers in such a compact way to in a knitting machine.  The modification can be done with routine experimentations and does not appear to provide any unexpected results.  Examiner further notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the previous responses.
Regarding claim 28, Scavino and Jansen, in combination, disclose the device according to claim 25, and Scavino further discloses wherein each one of said two electric coils is constituted by at least one electrically conducting wire (a copper wire; col. 2, ll. 13-16) which is spirally wound (a coil is a spirally wound length of material).
 Scavino does not disclose each one of said electric coils is applied to a face of said plate that constitutes one of said shielding elements.  However, Scavino does disclose two contiguous yarn fingers are arranged closely together separated by a fixed structure 10 (see fig. 3; col. 2, ll. 34-48); and it is desirable to make the assembly of multiple yarn-fingers compact (col. 3, ll. 17-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by L Scavino, with wherein each one of said electric coils is applied to a face of said plate that constitutes one of said shielding elements, in order to make the device compact thereby saving space.  In addition, it has been a common practice in the art of knitting machines to arrange an assembly of a plurality of yarn fingers in such a compact way to in a knitting machine.  The modification can be done with routine experimentations and does not appear to provide any unexpected results.  Examiner further notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the previous responses.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant remarks: Applicant asserts that Scavino does not teach having a pair of coils 7 that face opposite faces of the arm 5, and the Examiner argues that the features recited in the claims can be appropriately designed by the skilled person.
Examiner's response: Examiner respectfully disagrees.  Applicant appears to misunderstand the rejection in the previous Office Action mailed on 08/10/2022 about two electric coils.  Referencing Fig. 3 of Scavino, the fixed structures 10 are configured to alternate with levers 1, and the fixed structures 10 each carrying a coil; therefore, the coils also alternate with the levers and there are two coils 7 attached to two adjacent fixed structures and being adjacent to each lever 1.  Therefore, the rejection stands and maintained.  In addition, nowhere in the Office Action mailed on 08/10/2022 found that the Examiner argues that the features recited in the claims can be appropriately designed by the skilled person. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732
 
/DANNY WORRELL/Primary Examiner, Art Unit 3732